                                        UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                       SOUTHERN DIVISION AT PIKEVILLE
                                         CRIMINAL MINUTES – GENERAL

Case No. 10-CR-11-KKC-EBA-7                   At Lexington                     Date November 8, 2018

USA vs Sheena Spears                   x present       x    custody          bond          OR      Age

PRESENT:      HON. KAREN K. CALDWELL, CHIEF U.S. DISTRICT JUDGE

                    Genia Denisio               Linda Mullen                 Roger West for Ron L. Walker, Jr.
                    Deputy Clerk                Court Reporter                   Assistant U.S. Attorney

Counsel for Defendant     Gerald D. DeRossett              x present      retained           x   appointed


PROCEEDINGS:            ALLOCUTION AND FINAL REVOCATION HEARING ON SUPERVISED RELEASE

        The parties appeared for final hearing on supervised release violation and allocution hearing as noted. United
States Probation Officer Travis O’Bryan also appeared. The defendant previously stipulated to the violations in the
Supervised Release Violation Report. The Court heard statements of counsel and the defendant.

        The Court HEREBY ORDERS AS FOLLOWS:

    1. The Court ADOPTS the Report and Recommendation (DE #422) in PART, as shall be reflected in the Revocation
       Judgment.

    2. The Court FINDS that the defendant violated the terms and conditions of her supervised release.

    3. The Court REVOKES the defendant’s supervised release. A separate Revocation Judgment shall be entered. The
       Court orally advised the defendant of her appellate rights.

    4. The defendant was remanded to custody.


Copies: COR, USP, USM

Initials of Deputy Clerk gld
TIC: /4 min Allocution/ 6 min revocation
